In my opinion, the majority has improperly construed our statute and, also, the case of Hayes v. Automobile InsuranceExchange, 126 Wash. 487, 218 P. 252, and 129 Wash. 202,224 P. 594.
The statute reads:
"No oral or written misrepresentation or warranty made in the negotiation of a contract or policy of insurance, by the assured or in his behalf, shall be deemed material or defeat or avoid the policy or prevent it attaching, unless such misrepresentation or warranty is made with the intent to deceive. If any breach of a warranty or condition in any contract or policy of insurance shall occur prior to a loss under such policy, such breach shall not avoid the policy nor avail the insurer to avoid liability, unless such breach shall exist at the time of such loss under such contract or policy." Rem. Rev. Stat., § 7078.
If written as well as oral warranties are to be deemed immaterial unless made with intent to deceive, it is obvious that the question of intent becomes one of fact, to be determined by the trier of fact in all cases where reasonable minds may differ upon the question. The question can be one of law only in those cases where the facts are so far undisputed that all reasonable minds must necessarily reach the same conclusion.
The Hayes case, upon which the majority chiefly relies, was of the last named type. There, it was an admitted and fully demonstrated fact that the policy would not have been written if the truth had been disclosed, and as the policy could only be procured by deceit, reasonable minds might not differ as to the intent to deceive.
The majority has quoted the broad rule of the Hayes case without the qualifying conditions which the writer carefully inserted in each of the opinions. *Page 31 
In the Departmental opinion, 126 Wash. 487, it is said:
"Nor does the case fall within that other rule that the assured is not responsible where the company's agent has advised him that the statements are proper ones to make. In Eaton v.National Casualty Co., 122 Wash. 477, 210 P. 779, the agent incorrectly recorded truthful answers given by the assured, and, moreover, the agent advised the assured that correct answers were not necessary under the circumstances, and the assured then accepted the policy, relying on the agent's advice. In that case the company would not be held to have been misled, and there was, furthermore, a clear lack of intent on the part of the assured to deceive it. These facts distinguish the case from the one at bar."
And, in the En Banc opinion, 129 Wash. 202, it is said:
"The decision of this case is not in conflict with prior decisons relating to this same subject-matter, for in all of them in which recovery upon a policy has been permitted there was positive proof of facts and circumstances from which the triers of the fact could rightfully determine that the assured had actually no intent to deceive; either that the insurance company knew the real condition of affairs, or that the assured, through a legitimate oversight, or for some reason of that nature, had neglected to state the facts as they really existed. But here the assured made no such explanation and his reason for asserting that he had no intention to deceive is that he had never read the policy. This amounts to no more than a claim that he is not bound by a policy which he did not read, and which, as we have shown, is not the rule of law applicable to such contracts."
In the case at bar, there was ample evidence properly admitted from which the jury could, and did, find that the assured had actually no intent to deceive, and it is quite apparent that, had the application disclosed *Page 32 
the full truth, still the policy might very well have been written. So that, even under the Hayes case, the verdict of the jury should be upheld.
In a long line of cases, following the enactment of the statute in 1915, we have held that this question is a question of fact, and here, for the first time, we have departed from our long established rule, thus effectually repealing the statute. A departure which, to my mind, is wholly unjustified so long as the jury system prevails.
To cite cases seems superfluous, but, among others, see:Robbins v. Milwaukee Mechanics' Insurance Co., 102 Wash. 539,173 P. 634; Turner v. American Casualty Co., 69 Wash. 154,124 P. 486; Brigham v. Mutual Life Insurance Co., 95 Wash. 196,163 P. 380; Ashey v. New York Life Insurance Co.,102 Wash. 27, 172 P. 887; Eaton v. National Casualty Co.,122 Wash. 477, 210 P. 779, and the many cases cited by the annotator of Remington's Revised Statutes following the section quoted.
For the reasons given, I dissent.
HOLCOMB, J., concurs with TOLMAN, J. *Page 33